

116 HR 2805 IH: Protecting Officers of the Law In Civilian Establishments Act of 2019
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2805IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Mr. Hollingsworth (for himself, Mr. Collins of Georgia, Mr. Budd, Mr. Rutherford, Mr. Mitchell, Mr. Palazzo, and Mr. Kustoff of Tennessee) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to permit uniformed law enforcement officers to carry
			 agency-issued firearms in certain Federal facilities, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting Officers of the Law In Civilian Establishments Act of 2019 or as the POLICE Act of 2019. 2.Permitting uniformed law enforcement officers to carry agency-issued firearmsSection 930 of title 18, United States Code, is amended—
 (1)in subsection (d)— (A)in paragraph (2), by striking or at the end;
 (B)in paragraph (3), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
					
 (4)the lawful carrying of agency-issued firearms and other dangerous weapons in Facility Security Level I and II Federal civilian public access facilities by a uniformed officer, agent, or employee of the United States, a State, or a political subdivision thereof, who is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of law.; and
 (2)in subsection (g), by adding at the end the following:  (4)The term Facility Security Level means a security risk assessment level assigned to a Federal facility by the facility’s security agency in accordance with the biannually issued Interagency Security Committee Standard.
 (5)The term civilian public access facility means a facility open to the general public. (6)The term uniformed officer, agent, or employee means an officer, agent, or employee wearing a clearly identifiable agency standard-issued uniform with a clearly identifiable agency-issued identification badge..
			